Citation Nr: 0215605	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  94-14 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for additional cardiovascular 
disability as a result of VA medical treatment in 1987.

(The issue of entitlement to reimbursement of unauthorized 
medical expenses incurred during hospitalization at a non-VA 
medical facility in February 1993 is the subject of a 
separate appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1942 to November 
1945.  

This appeal arises from a September 1995 rating action that 
denied compensation benefits pursuant to the provisions of 
38 U.S.C. § 1151 for additional cardiovascular disability as 
a result of VA medical treatment in 1987.  The veteran filed 
a Notice of Disagreement therewith in September 1995, and a 
Statement of the Case (SOC) was issued in October 1995.  In 
October 1996, the veteran testified at a hearing before a 
hearing officer at the RO; a transcript of that hearing is of 
record.  A Supplemental SOC (SSOC) was issued in August 1997.

In June 1998, the Board of Veterans Appeals (Board) remanded 
this case to the RO for further development and adjudication.  
After completion of the requested development, the RO 
continued the denial of the claim (as reflected in a July 
2002 SSOC).  Hence, the matter has been returned to the Board 
for further appellate consideration.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. VA received the veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 prior to 
October 1997.

3. According to uncontradicted competent medical opinion, the 
veteran did not suffer additional cardiovascular 
disability as a result of VA medical treatment in 1987.  


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. §§ 1151 (as in effect prior to October 1997), 
5103A, 5107 (West 1991, Supp. 2001, 2002); 38 C.F.R. § 3.358 
(1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001);  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for additional 
cardiovascular disability as a result of VA medical treatment 
in 1987 has been accomplished.

In the September 1995 rating action, the October 1995 SOC, 
and the August 1997 and July 2002 SSOCs, the veteran and his 
representative were notified of the evidence that served as 
the basis for the denial of compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for additional 
cardiovascular disability as a result of VA medical treatment 
in 1987, and they were furnished the pertinent laws and 
regulations governing this claim and the reasons for the 
denial.  Thus, the Board finds that he has been given 
sufficient notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by the letters 
soliciting information and/or evidence (see, e.g., the RO 
letters of October 1995, August 1997, February 1998, and July 
and September 2002) as well as the June 1998 Board Remand, 
has been afforded ample opportunities to submit such 
information and evidence.  In the July 2002 letter and SSOC, 
the RO informed the veteran and his representative of the 
notice and duty to assist provisions of the VCAA, and what 
the VA had done to help with his claim.  In addition, in the 
June 1998 remand, the Board essentially informed the veteran 
of what information and evidence the VA still needed, and 
what the VA would do to obtain it.  In light of the above, 
and in view of the fact that there is no indication that 
there is any existing, potentially relevant evidence to 
obtain, the Board also finds that the statutory and 
regulatory requirement that the VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA is not at issue 
in this case.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159).  Thus, the Board finds that VA's duty 
to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  The veteran has testified at a hearing on 
appeal.  The RO, both on its own initiative and pursuant to 
the Board's remand, has undertaken efforts to assist the 
veteran by obtaining all available VA medical records 
necessary to substantiate his claim.  At the October 1996 
hearing, the veteran testified that he had no non-VA medical 
opinions that supported his contentions in his claim for VA 
benefits pursuant to 38 U.S.C.A. § 1151.  Pursuant to the 
Board's remand, a VA cardiologist reviewed the claims file 
and rendered an advisory medical opinion on the question of 
whether the VA medical treatment in 1987 resulted in any 
additional disability to the veteran; such opinion was 
rendered in a September 2001 written report and has been 
associated with the claims file.  The veteran has not 
identified, nor does the claims file otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under the circumstances, the Board finds that adjudication of 
the claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional 
cardiovascular disability resulting from VA medical treatment 
in 1987, at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

I. Background

On July 13, 1987, the veteran was hospitalized at a VA 
medical facility with a 3- to      4-week history of episodic 
left subscapular and precordial chest pain, which episodes 
had been increasing in frequency.  His past medical history 
was significant for right leg venous thrombosis in 1985, for 
which he was hospitalized; there was no history of 
hypertension or diabetes.  The family history was negative 
for any heart disease.  He was admitted with a diagnosis of 
unstable angina.  Cardiac catheterization revealed 85 percent  
occlusion of the left anterior descending artery, 80 percent  
occlusion of the proximal circumflex, and 40 percent 
occlusion of the ramus of the right coronary artery.  The 
veteran underwent cardiothoracic surgery and a coronary 
artery bypass graft X 3 was performed.  He did well 
postoperatively, progressed routinely through his 
postoperative course, and was transferred to the floor where 
he continued to do very well.  He was discharged to his home 
on July 28 in good condition.  The final diagnoses included 
coronary arteriosclerotic heart disease, status post coronary 
artery bypass graft X 3; and status post deep venous 
thrombosis of the right lower extremity in 1985, now with 
chronic venous stasis disease.  

Subsequently, on July 28, 1987, the veteran was re-
hospitalized at the same VA medical facility after being home 
for approximately 10 hours, when he felt the sudden onset of 
sharp chest pain with radiation to and numbness of both arms 
and the left leg.  He was initially relieved with 2 
nitroglycerin tablets, and he had no nausea or diaphoresis.  
He then came to the emergency room for evaluation.  A review 
of the veteran's medical history indicated that he did well 
postoperatively following his surgery earlier in July except 
for a brief episode of pericarditis, which resolved with 
steroid treatment.  He was currently admitted to the 
intensive care unit (ICU) to rule-out a myocardial infarction 
(MI).  Repeat cardiac catheterization was recommended.  
Cardiological consultants did not feel that the veteran's 
pain was typical for pericarditis, but because cardiac 
enzymes remained normal and there were no 
electrocardiographic changes, they were unsure as to whether 
or not this was an ischemic event, and recommended starting 
Beta blocker regimens.  The veteran remained pain-free during 
his first 2 hospital days.

Repeat cardiac catheterization on July 31 showed that the 
left internal mammary artery graft and the left anterior 
descending artery were patent, but that both saphenous vein 
grafts had completely occluded proximally.  Because the 
veteran remained pain-free and there was no objective 
evidence of MI, the veteran was transferred to the floor from 
the ICU.  On his 3rd hospital day, he had 1 episode of chest 
pain that was promptly relieved by 2 sublingual nitroglycerin 
tablets.  On       2 August, the veteran experienced severe 
chest pain that radiated to his back and down both arms.  
This pain was persistent and was not relieved after 3 
sublingual nitroglycerin tablets.  

At this point, he was transferred to the coronary care unit 
(CCU), where he was started on a nitroglycerin drip and given 
morphine for relief of pain, which subsided over the next 2-3 
hours.  There was electrocardiographic evidence of an 
inferior posterior MI.  The 1st set of cardiac enzymes 
obtained at the onset of chest pain was negative, but the 2nd 
and 3rd sets obtained 8 hours later showed MB fractions of 18 
percent and 20 percent, respectively.  On his 2nd day in the 
CCU, the veteran was started on Diltiazem as an anti-anginal 
medication.  He had an episode of Wenckebach arrhythmia, 
which was felt to be possibly due to Cardizem, which was then 
stopped.  On his 3rd day in intensive care, he had a run of 3 
premature ventricular contractions while getting out of bed.  
He was slightly nauseated with some dizziness during this 
time.  The next morning, while eating breakfast and washing, 
he experienced more chest pain.  At this point, Cardizem was 
re-started at a dose of 30 mg. Every 6 hours.  Over the next 
2 days in the CCU, the veteran recovered strength & his 
appetite, and he had no more complications of arrhythmias or 
pain.  He was then transferred back to the floor, and 
remained pain-free, with increasing exercise tolerance.  The 
cardiology team followed the veteran throughout his hospital 
course, and there were no other consultations.  His white 
blood count came down to 6.5 thousand during his hospital 
course, and his hematocrit remained at 31.  Creatine 
phosphokinase during his last 2 days in the CCU were both 
negative. 

The assessment noted historically that the veteran had 
presented with chest pain in mid-July 1987, was found to have 
coronary artery disease, and had coronary artery bypass 
surgery on July 20.  He has subsequently closed off his 2 
saphenous vein grafts, leaving a large area of myocardium at 
risk for infarction.  A medical consensus was reached with 
the cardiology team that the veteran would not benefit from 
re-operation at that time, and it was elected to treat him 
medically.  Although he did not infarct during the acute 
closure of his saphenous vein grafts, he unfortunately did 
have an anterior posterior MI on his 4th hospital day.  This 
was uncomplicated, and it was felt that the veteran should 
not lose a significant function due to this.  He was still 
anemic after his surgery, with a hematocrit of 31, and this 
was to be followed by the cardiology clinic.  It was felt 
that the veteran should do well on medical treatment.  There 
were no current plans for any diagnostic tests or procedures.  
It was planned for the veteran to have follow-up treatment at 
the cardiology clinic in 2 weeks.  He was instructed to 
follow a sensible diet without dietary excesses, and to lower 
his salt intake.  He was considered mentally competent and 
unable to work at the time of hospital discharge on August 
11.  The pertinent final diagnoses were as follows:  (1) 
organic heart disease (a) etiology: atherosclerotic heart 
disease; (b) anatomy: 85 percent left main lesion, 80 percent 
proximal and 50 percent proximal lesions of the circumflex, 
20 percent lesion of the right coronary artery and proximal 
40 percent lesion of the ramus; status post acute 
inferoposterior MI on August 3; (c) physiology: unstable 
angina, resulting MI; (d) status: New York Cardiovascular 
Society Class 3; prognosis: fair with treatment;   (2) 
history of venous thrombosis (a) superficial thrombophlebitis 
since 1984; (b) acute DDT, right leg, March 1985; (c) no 
chronic decoagulation therapy; and (3) status post coronary 
artery bypass graft on July 20; (a) saphenous vein grafts to 
the circumflex and ramus; (b) left internal mammary artery 
graft to the left anterior descending artery. 

The subsequent record contains numerous records of follow-up 
VA inpatient and outpatient treatment of the veteran 
including in the cardiovascular clinic from August 1987 to 
April 2002. 

During an April 1994 hearing primarily on another issue 
before the undersigned Member of the Board at the RO, the 
veteran also testified that he had a heart disability that 
was the result of his VA hospital treatment in 1987.

During the September 1996 hearing on appeal before a hearing 
officer at the RO, the veteran testified that he had heart 
attacks while hospitalized at a VA medical facility in 1987, 
and that he felt that these heart attacks were the result of 
his VA medical treatment.  He stated that he felt pressured 
by VA physicians into having heart surgery in 1987, and that 
this surgery caused him additional heart disability, such 
that his cardiovascular condition was worse following the 
surgery.  

Pursuant to the Board's June 1998 remand, the veteran's 
medical records in the claims file, including multiple 
discharge summaries and clinic visit notes, were reviewed by 
a VA cardiologist, who in September 2001 rendered an opinion 
for the record on the question of whether the 1987 VA medical 
treatment resulted in any additional disability to him.  The 
physician reviewed in detail the history, complaints, and 
circumstances surrounding the veteran's first VA hospital 
admission on July 13, 1987, his cardiac catheterization on 
July 15, his coronary artery bypass grafting on July 20, and 
his discharge to his home on July 28, followed by his VA 
hospital re-admission later the same day on July 28, repeat 
cardiac catheterization on July 31, evidence of an inferior 
lateral MI on August 2, and discharge to his home on August 
11.  Since that time, various VA clinic visits noted either 
no or mild symptoms of angina controlled with medical 
therapy.  An April 1993 echocardiogram showed normal left 
ventricular function without evidence of significant regional 
wall motion abnormalities.  An August 1994 thallium exercise 
stress test indicated that the veteran exercised for greater 
than 12 minutes on a modified Bruce protocol, with only 
symptoms of fatigue in the legs and hip, achieving 80 percent 
of the predicted maximum heart rate.  The doctor noted that 
this somewhat sub-maximal stress test yielded a moderate-
sized area of thallium under-perfusion in the anterior 
region, with no evidence of prior infarct or scar.  
Subsequent VA clinical notes referenced ongoing medical 
management based on results of the stress test and multiple 
reviews of the cardiac catheterization.

In summary of the veteran's VA treatment course, the 
physician commented that he had well-documented, established, 
and extensive coronary atherosclerotic heart disease for 
which coronary artery bypass surgery would have appeared to 
have been the appropriate treatment.  He noted that there was 
no data presented in the chart of direct surgical 
complications.  He opined that the veteran's reported 
subsequent MIs and the reported demonstration of 2 closed 
bypass grafts, although unfortunate, were not outside the 
realm of what were known risks of both coronary 
atherosclerotic heart disease and of coronary artery bypass 
graft surgery.  Certainly, without bypass surgery the veteran 
could have had a MI based upon the progression of his native 
coronary disease.  Additionally, closure of bypass grafts was 
known to occur, and were a well-stated potential complication 
of this type of surgery.  Independent of the closed bypass 
grafts and reported heart attacks, the veteran's cardiac 
function was reported on multiple tests as being normal, 
indicating that the above events seemed to have had little 
effect on the overall cardiac status.  The physician 
concluded that his review of the data presented in the 
veteran's chart suggested that there was no evidence that the 
VA medical treatment resulted in additional disability to the 
veteran.   

II. Analysis

The veteran contends, in effect, that he suffered additional 
cardiovascular disability, including heart attacks and 
fatigue, as a result of VA medical and surgical treatment in 
mid-1987.  He asserts that his cardiovascular disability 
picture dramatically deteriorated following the July 1987 
bypass surgery that was intended to improve his condition, 
and requests compensation pursuant to the provisions of 
38 U.S.C.A. § 1151.  

Initially, the Board notes that, during the pendency of this 
appeal, the United States Congress amended 38 U.S.C.A. § 1151 
to preclude compensation in the absence of negligence or 
other fault on the part of VA, or an event not reasonably 
foreseeable.  However, the amendment applies to claims filed 
on or after October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(a), 110 Stat. 2926 (September 26, 1996); VAOPGCPREC 40-
97 (December 31, 1997).  

Under the applicable criteria in effect for claims filed 
prior to October 1997, 38 U.S.C.A. § 1151 provides that, 
where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization or 
medical or surgical treatment awarded under any of the laws 
administered by the VA, or as a result of having submitted to 
an examination under such law, and not the result of his own 
willful misconduct, and such injury or aggravation results in 
additional disability to him, disability compensation shall 
be awarded in the same manner as if such disability or 
aggravation were service-connected.

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA hospitalization, 
medical or surgical treatment, or examination, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).

The mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of VA hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

In this case, the veteran has contended that he suffers from 
additional cardio-vascular disability as a result of improper 
VA medical and surgical treatment in 1987.  However, the 
record contains no evidence in favor of his claim other than 
his own opinion regarding the propriety of the VA medical 
treatment at that time.  As a layman, the veteran is not 
competent to offer such a medical opinion.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that there is a causal 
connection is required for favorable action.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
While a layman such as the veteran can certainly testify 
about the presence of symptoms he may observe, he is not 
competent to render a probative opinion on a medical matter, 
such as whether he, in fact, suffers from additional a 
medical disability as a result of VA medical or surgical 
treatment.  

In this case, the uncontradicted competent medical opinion 
evidence in this case, the opinion of the September 2001 VA 
examiner, is to the effect that the veteran does not have 
additional cardiovascular disability as a result of his 1987 
VA medical treatment.  As the veteran has neither submitted 
nor alluded to the existence of any contrary medical evidence 
(evidence that would, in fact, support his assertions), the 
Board considers the September 1997 opinion dispositive of the 
question of the claimed additional disability.  Absent 
evidence of such disability, there is no basis upon which to 
award the benefits the veteran seeks.  

Accordingly, the claim on appeal must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable in the 
present appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).    



ORDER

Compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for additional cardiovascular disability 
as a result of VA medical treatment in 1987 are denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

